MEMORANDUM**
Ronald Gilliam appeals his guilty-plea conviction and 27-month sentence for two *899counts of subscribing to a false income tax return, in violation of 26 U.S.C. § 7206(1).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Gilliam has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Gilliam has filed a pro se supplemental brief and a pro se supplemental reply brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.